DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4 and 11 are objected to because of the following informalities:  
Claim 1 recites “the volume expander” in lines 3, 4, 5, and 6 and should be corrected to read – the water-activated volume expander—for purposes of consistency.
Claim 1 recites “said covering” in line 6 which should be corrected to read –said water-disruptable covering—for purposes of consistency.
Claim 3 recites “the volume expander” in line 1 and should be corrected to read – the water-activated volume expander—for purposes of consistency.
Claim 4 recites “the volume expander” in line 1 and should be corrected to read – the water-activated volume expander—for purposes of consistency.
Claim 11 recites “the volume expander” in lines 1 & 2 and should be corrected to read – the water-activated volume expander—for purposes of consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US PGPUB US 20110173879) in view of Becker (DE 102017102081 A1).
Regarding claim 1, Bell teaches a turf repair pod (packet 100; Fig. 1) comprising: 
a medium (soil 104; Fig. 1);
a granular material (seeds 106; Fig. 1) distributed through the medium (soil 104; Fig. 1); 
and a water-disruptable covering (film 110; Fig. 1) surrounding the medium (soil 104; Fig. 1) and the granular material (seeds 106), said covering (film 110) effective to prevent the medium (soil 104) from expanding until the water-disruptable covering (film 110) is breached, wherein the granular material includes at least one ingredient selected from the group consisting of: grass seeds (seeds 106; Page 1, para [0004]), natural fertilizer, black gypsum, humic acid, and calcium, 
said medium (soil 104) and granular material (seeds 106) together forming a turf-repair material (Abstract).
Bell does not teach a water-activated volume expander and a granular material distributed through the volume expander so that grains of the granular material move away from each other if the volume expander is activated.
Becker teaches a water-activated volume expander (tablet 30 maybe pressed coconut fibers; Page 4, lines 17-18).
Note, in the combination of Bell and Becker the pressed coconut fibers of Becker replaces the soil (104) of Bell and thus teaches that grains of the granular material (Bell – seeds 106) move away from each other if the volume expander (Becker – pressed coconut fibers) is activated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressed coconut fibers, as taught by Becker, in the repair pod of Bell, since coconut fibers are a natural alternative to soil, as recognized by Becker (Page 4, lines 17-18).
Regarding claim 3, Bell as modified teaches the limitations of claim 1, as above, and further teaches wherein the volume expander is compressed coir (Becker – pressed coconut fibers; Page 4, lines  17-18).
Regarding claim 5, Bell as modified teaches the limitations of claim 1, as above, and further teaches the water-disruptable covering is PVOH film (Bell - film is polyvinyl alcohol (PVOH); Page 1, para [0004]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Krabbendam (EP 3295787).
Regarding claim 2, Bell as modified teaches the limitations of claim 1, as above, but does not teach further comprising: an effective quantity of an alkaline buffer to neutralize an acid present at a turf surface.
Krabbendam teaches using an effective quantity of an alkaline buffer to neutralize an acid present at a turf surface (alkaline solution based on MgCO3 can be applied to lawn or turf areas to correct acidic conditions; Page 2, paras [0007, 0011, 0012, 0014]; Page 3, claim 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the alkaline buffer, as taught by Krabbendam, in the repair pod of Bell, as modified, since application of the buffer will help improve the appearance of laws or turf, as recognized by Krabbendam (Page 2, paras [0007 & 0010]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Balasuriya (GB 2543968 A).
Regarding claim 4, Bell as modified teaches the limitations of claim 1, as above, and further teaches the volume expander (Becker - pressed coconut fibers; Page 4, lines 17-18) but does not specifically teach the volume expander absorbs at least five (5) times its weight in water.
Balasuriya teaches wherein a volume expander absorbs at least five (5) times its weight in water (coir absorbs up to 8 times its weight in water; Page 2, lines 19-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the high water absorption, as taught by Balasuriya, to the volume expander of Bell, as modified, since this promotes irrigation efficiency and saves water resources, as recognized by Balasuriya (Page 2, lines 19-21).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Legal, Jr. (US Patent 3316676).
Regarding claim 6, Bell as modified teaches the limitations of claim 5, as above, and further teaches the PVOH film (Bell - film is polyvinyl alcohol (PVOH); Page 1, para [0004]) but does not teach the PVOH film has pores or perforations.
Legal, Jr. teaches a PVOH film has pores or perforations (Col. 2, lines 62-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the perforations, as taught by Legal, Jr., to the PVOH film in the repair pod, of Bell, as modified, depending on a user’s preference and to reduce the amount of moisture required to activate the repair pod, as recognized by Legal, Jr. (Col. 2, lines 62-63) and understood by one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Crivello (US PGPUB 20120186147).
Regarding claim 7, Bell as modified teaches the limitations of claim 1, as above, and further teaches the water-disruptable covering (Bell - film 110) but does not teach a water-soluble paper.
Crivello teaches a water-disruptable covering is water-soluble paper (water-soluble paper; Page 2, para [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a water-soluble paper, as taught by Crivello, to the covering of the repair pod, of Bell, as modified, since it is quick dissolving and biodegradable, as recognized by Crivello (Page 2, para [0016]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Kraus (US Patent 11032968).
Regarding claim 8, Bell as modified teaches the limitations of claim 1, as above, and further teaches wherein the water-disruptable covering (Bell – film 110) contains turf repair material (Bell - Abstract) but does not teach at least 10cc of repair material and less than 60cc of repair material.
Kraus teaches at least 10cc of repair material and less than 60cc of repair material (seed delivery device contains a volume of between 0.13ml to 28ml (= .13cc to 60cc); Col. 4, lines 14-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a volume of between 10cc to 60cc, as taught by Kraus, to the turf repair material of the repair pod, of Bell, as modified, since this is within a range of standard sized capsules and also the volume may be determined per a user’s preference, as recognized by Kraus (Col. 4, lines 14-19).
Regarding claim 9, Bell as modified teaches the limitations of claim 8, as above, and further teaches wherein the water-disruptable covering (Bell – film 110) contains about 37cc of turf repair material (Kraus – volume is between 0.13ml to 28ml (= .13cc to 60cc), which includes 37cc; Col. 4, lines 14-19).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Elder (US PGPUB 20050097816).
Regarding claim 10, Bell as modified teaches the limitations of claim 1, as above, and further teaches having a flat area and a thickness (Bell – see Fig. 1 wherein the packet 100 is flat on the top and bottom and also has a thickness) but does not teach wherein the flat area is about 40cm2 and the thickness is about 8mm.
Elder teaches a turf repair pod (Abstract) wherein the flat area is about 40cm2 and the thickness is about 8mm (packet has a width of 5-7.5 cm, length of 5-10 cm and thickness of 0.5-1 cm; Page 4, para [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pod with the dimensions, as taught by Elder, to the repair pod, of Bell, as modified, since this size makes the device hand transportable and a small enough size whereby it can be carried in a clothing pocket of a user, as recognized by Elder (Page 4, para [0047]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Becker as applied to claims 1, 3 and 5 above, and further in view of Stevens (EP 2772131 A1) and Elder (as above).
Regarding claim 11, Bell as modified teaches the limitations of claim 1, as above, and further teaches the volume expander (Becker - tablet 30 maybe pressed coconut fibers; Page 4, lines 17-18) and the granular material (Bell - seeds 106; Fig. 1) but does not teach wherein the volume expander distributes the granular material over an area of about 130cm2 when the volume expander is activated.
Stevens teaches a water activated volume expander distributes over an area when the volume expander is activated (compressed coir expands to at least 3x after activated by water; Page 6, lines 1-6).
Elder teaches a turf repair pod (Abstract) wherein the pod has a width of 5-7.5 cm, length of 5-10 cm and thickness of 0.5-1 cm; Page 4, para [0047]).
Note, the combination of Bell, as modified, in view of Stevens and Elder teaches wherein the volume expander distributes the granular material over an area of about 130cm2 when the volume expander is activated since the pod size, as taught by Elder, will expand to at least three times its size, as taught by Stevens.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the expanding coir, as taught by Stevens, to the repair pod, of Bell, as modified, since coir is easy to compress, expands easily with the addition of water, and supports germination, as recognized by Stevens (Page 3, lines 29-32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pod with the dimensions, as taught by Elder, to the repair pod, of Bell, as modified, since this size makes the device hand transportable and a small enough size whereby it can be carried in a clothing pocket of a user, as recognized by Elder (Page 4, para [0047]).
Claims 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (as above) in view of Becker (as above) and Tukacs (US Patent 3900963).
Regarding claim 12, Bell teaches a method comprising: mixing a plurality of materials including a soil and at least one ingredient selected from the group consisting of plant seeds, natural fertilizer, black gypsum, humic acid, and calcium to form a dry granulated mixture (soil and plant seeds are mixed; Page 3, claim 15); encapsulating the dry, granulated mixture within a water-disruptable covering to form a soil-amendment pod (mixture of soil and seeds are sealed into a packet of water-soluble film to form a turf repair pod; Page 3, claim 15; Abstract). 
Bell does not teach a water-activated volume expander or packing in a moisture-resistant container.
Becker teaches a water-activated volume expander (tablet 30 maybe pressed coconut fibers; Page 4, lines 17-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressed coconut fibers, as taught by Becker, in the repair pod of Bell, since coconut fibers are a natural alternative to soil, as recognized by Becker (Page 4, lines 17-18).
Tukacs teaches packing seed carriers (Abstract) in a moisture-resistant container (water-proof container or bag; Col. 6, lines 38-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of packing in a water-proof container, as taught by Tukacs, to the method of Bell, since this would prevent the water-disruptable covering of the pod from accidentally becoming wet during storage/transport which would ruin the pods, as understood by one of ordinary skill in the art.
Regarding claim 14, Bell as modified teaches the method of claim 12, as above, and further teaches wherein the plant seeds are grass seeds (Bell - grass seeds; Page 1, para [0004]).
Regarding claim 15, Bell as modified teaches the method of claim 12, as above, and further teaches wherein the plant seeds are one of flower seeds, wildflower seeds, vegetable seeds, herb seeds or hemp seeds (Bell - seeds can be flower seeds, vegetable seeds or other types of seeds; Page 2, para [0027]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Becker, and Tukacs as applied to claims 12, 14 and 15 above, and further in view of Stevens (as above).
Regarding claim 13, Bell as modified teaches the method of claim 12 and further teaches the at least one ingredient is plant seeds (Bell – seeds 106)  but does not teach an ingredient selected from the group consisting of natural fertilizer, black gypsum, humic acid, and calcium.
Stevens teaches the method of making a turf repair pod (Abstract) with natural fertilizer (organic fertilizer; Page 3, lines 12-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the natural fertilizer, as taught by Stevens, to the method of Bell as modified, since a fertilizer will provide seeds with nutrients, as recognized by Stevens (Page 1, last paragraph).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Becker, and Tukacs as applied to claims 12, 14 and 15 above, and further in view of Kraus (as above).
Regarding claim 16, Bell as modified teaches the method of claim 12, as above, and further teaches each soil-amendment pod contains the dry granulated mixture (Bell - mixture of soil and seeds are sealed into a packet of water-soluble film to form a turf repair pod; Page 3, claim 15; Abstract) but does not teach containing between 45cc and 230cc of the mixture.
Kraus teaches a seed delivery device containing between 45cc and 230cc of a mixture (seed delivery device contains a volume of between 0.13ml to 28ml (= .13cc to 60cc); Col. 4, lines 14-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 0.13cc to 60cc of the dry granulated mixture, as taught by Kraus, to the method of making the repair pod, of Bell, as modified, since this is within a range of standard sized capsules and also the volume may be determined per a user’s preference, as recognized by Kraus (Col. 4, lines 14-19).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Becker, and Tukacs as applied to claims 12, 14 and 15 above, and further in view of Legal, Jr. (as above).
Regarding claim 17, Bell as modified teaches the method of claim 12, as above, and further teaches the soil amendment pod but does not teach the pod is between 10mm and 25mm thick.
Legal, Jr. teaches seed packages with a thickness of between ½” to 1” (=12.7mm to 25.4mm) (Col. 5, lines 25-28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of between ½” to 1”, as taught by Legal, Jr., to the repair pod of Bell, as modified, since this is a size that is portable in one hand which makes it easy to use, as recognized by Bell (Page 3, para [0033]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (as above) in view of Ohlund (US PGPUB 20160198621), Rubin (US PGPUB 20080287295), Allplant (DE 4401278-A1), Legal, Jr. (as above), Souter (US Patent 10907117), and Kraus (as above).
Regarding claim 18, Becker teaches a turf repair pod (seed unit 20; Fig. 2a) comprising: 
compressed coir (pressed coconut fibers; Page 4, lines 17-18); 
plant seeds (seed 41; Fig. 2a); 
wherein the compressed coir and plant seeds are sealed into a water-disruptable covering formed from a water-soluble plastic film (Page 4, lines 13-11 from the bottom) and the film having a thickness (see Fig. 2a). 
Becker does not teach an amount of 12g of compressed coir, 11g of dry poultry waste, an amount of 4g of plant seeds, 0.5g of black gypsum with humic acid, 0.85g of calcium, specifically that the water-soluble plastic film is a polyvinyl alcohol ("PVA"), the film having a thickness of 1.5 mil and perforations over its surface, said turf repair pod having an overall thickness of between 10mm and 20mm.
Although Becker does not specifically teach the amounts of the various components: 11g of dry poultry waste, 4g of plant seeds, 0.5g of black gypsum with humic acid, 0.85g of calcium, and a film exactly 1.5 mil thick, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided these components in these specific amounts since the amounts of the various components in the pod will depend on the type of seed and soil, as recognized by Legal, Jr. (Col. 2, lines 65-67) and also since the current application provides no specific reasoning for the amounts listed.
Ohlund teaches a compressed water-activated volume expander in an amount of 12g (compressed disk may contain 12g of material; Page 6, para [0171]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an amount of 12g, as taught by Ohlund, to the compressed coir of Becker, since this amount will allow the pod to be simple to handle, as recognized by Ohlund (Page 6, para [0170]).
Rubin teaches a compressed growing medium (Abstract) with dry poultry waste (dehydrated waste from fowl; Page 2, para [0021], Page 3, para [0036]) and calcium (Page 5, para [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dry poultry waste and calcium, as taught by Rubin, to the turf repair pod of Becker, since animal waste provides beneficial nutrients for growth and calcium protects seeds from ambient humidity, as recognized by Rubin (Page 3, para [0036]; Page 5-6, para [0056]).
Allplant teaches a plant growth medium (Abstract) with black gypsum (calcium sulfate dihydrate; Page 5, line 30) and humic acid (Page 5, lines 31-32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide black gypsum with humic acid, as taught by Allplant, to the turf repair pod of Becker, since these components can enhance the quality of a growth medium, as recognized by Allplant (Page 5, lines 21-22 and 31-33).
Legal, Jr. teaches a polyvinyl alcohol (“PVA”) film (Col. 3, lines 21-24) has perforations over its surface (Col. 2, lines 62-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PVA with perforations, as taught by Legal, Jr., to the turf repair pod, of Becker, since the film will protect the enclosed seed during storage but will be destroyed when placed in soil and subjected to water, depending on a user’s preference, and to reduce the amount of moisture required to activate the repair pod , as recognized by Legal, Jr. (Col. 3, lines 16-19 & Col. 2, lines 62-63) and understood by one of ordinary skill in the art.
Souter teaches a water-soluble packet (100; Fig. 2) with a film having a thickness of 1.5 mil (thickness of between 40 microns and 100 microns (~1.5 mil – 3.9 mil); Col. 6, lines 46-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a film with a thickness of ~1.5 mil, as taught by Souter, to the turf repair pod, of Becker, depending on the user’s preference to contain the materials within the pod until it is time for them to be released, as understood by one of ordinary skill in the art.
Kraus teaches a seed delivery pod (device 10; Fig. 1) with an overall thickness of between 10mm and 20mm (diameters range between 4.91mm and 23.4mm; Col. 4, lines 14-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pod with an overall thickness of between 10mm and 20mm, as taught by Kraus, to the turf repair pod, of Becker, per a user’s preference since the pod could be made in various sizes, as recognized by Kraus (Col. 4, line 19).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, Ohlund, Rubin, Allplant, Legal, Jr., Souter, and Kraus as applied to claim 18 above, and further in view of Bell (as above).
Regarding claim 19, Becker as modified teaches the limitations of claim 18, as above, and further teaches plant seeds (Becker - seed 41; Fig. 2a) but does not teach the plant seeds are grass seeds.
	Bell teaches a turf repair pod (packet 100) with grass seeds (seeds 106; Page 1, para [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide grass seeds, as taught by Bell, to the turf repair pod, of Becker as modified, since a pod with grass seeds would be useful to fix divots made by golfers on a golf course, as recognized by Becker (Page 1, para [0003]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, Ohlund, Rubin, Allplant, Legal, Jr., Souter, and Kraus as applied to claim 18 above, and further in view of Elder (as above).
Regarding claim 20, Becker as modified teaches the limitations of claim 18, as above, and further teaches plant seeds (Becker – seed 41; Fig. 2a) but does not teach coating with a colored coating.
Elder teaches a turf repair pod (Fig. 1) wherein the plant seeds are coated with a colored coating (grass seed may be colored; Page 1, para [0007]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide color coated grass seeds, as taught by Elder, to the turf repair pod, of Becker as modified, since colored grass seed can be matched to the local grass color so that the contents blend with the grass until the seeds germinate, thus making the pod less unsightly, as recognized by Elder (Page 1, para [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of plant and lawn improvement applications which share similar limitations to those in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643